            Case 1:18-cr-00602-WHP Document 11 Filed 10/15/18 Page 1 of 2
                                                                          21st Floor
                                                                          1251 Avenue of the Americas
                                                                          New York, NY 10020-1104

                                                                          Rachel Strom
                                                                          rachelstrom@dwt.com
                                                                          Jeremy Chase
                                                                          jeremychase@dwt.com

                                                                          212-489-8230 tel
                                                                          212-489-8340 fax




                                                       October 15, 2018


VIA ECF & U.S. MAIL

The Honorable William H. Pauley, III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

         Re:       United States v. Cohen, 18-cr-602 – Request to Unseal Materials

Dear Judge Pauley:

        This firm writes on behalf of various news organizations, specifically American
Broadcasting Companies, Inc., the Associated Press, Cable News Network, Inc., Daily News,
L.P., Dow Jones & Co., Inc., Newsday LLC, and NYP Holdings, Inc. (collectively, the “News
Organizations”). We write to join in the October 11, 2018 request of The New York Times
Company (“The Times”) for an order, pursuant to the First Amendment and common law rights
of public access, unsealing copies of the search warrants, search warrant applications, supporting
affidavits, court orders, and returns on executed warrants in the above-referenced matter related
to searches done on Defendant Michael Cohen’s residence, hotel room, office, cell phones, and
safe deposit boxes on April 9, 2018, as well as similar applications and supporting documents
pertaining to searches of Mr. Cohen’s electronic communications pursuant to 18 U.S.C. § 2703.
See Dkt. No. 9.

        As set forth in The Times’ letter, the common law right of access requires that the search
warrant materials be released. See In re Application of Newsday, Inc., 895 F.2d 74, 79 (2d Cir.
1990). This is especially true here where there are no countervailing interests that could justify
shielding these judicial documents from the public in light of the conclusion of the investigation,
the guilty plea of Mr. Cohen, and the intense public interest in this case. See Lugosch v. Pyramid
Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006).

       Though the Second Circuit has not yet weighed in on the issue, the same considerations
informing application of the common law right access to search warrant materials leads to the
conclusion that the First Amendment right of access also dictates public disclosure here. See,
4852-3338-2520v.1 0050033-005133
            Case 1:18-cr-00602-WHP Document 11 Filed 10/15/18 Page 2 of 2




Hon. William H. Pauley, III
October 15, 2018
Page 2


e.g., In re Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 573 (8th
Cir. 1988); In the Matter of the Application of The New York Times Company for Access to
Certain Sealed Court Records, 585 F. Supp. 2d 83, 94 (D.D.C. 2008).

        For these reasons, and those set forth in The Times’ October 11, 2018 letter, the News
Organizations respectfully request that the search warrant materials be released to the public, and
that they be given an opportunity to reply to any submissions by the Government and/or Mr.
Cohen in opposition and to otherwise be heard.1



                                                           Respectfully submitted,

                                                           Davis Wright Tremaine LLP


                                                           /s/ Rachel Strom

                                                           Rachel Strom
                                                           Jeremy Chase


cc:      Attorneys of Record (via ECF)




1
 The Government and Defendant oppose this request and pursuant to Your Honor’s October 12, 2018 Order, the
Government must file its opposition by October 26, 2018. (Doc. No. 10).
4852-3338-2520v.1 0050033-005133
